Citation Nr: 0717175	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for right knee 
disability status post arthrotomy, with meniscus removal, in 
excess of 10 percent prior to November 12, 1994.

2.  Entitlement to disability ratings for right knee 
disability status post total right knee replacement in excess 
of 30 percent from January 1, 2006.

3.  Entitlement to an increased disability rating for 
residuals of left knee arthrotomy, currently rated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for 
residuals of calcific bursitis excision of the left shoulder, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
residuals of excision of a ganglion cyst of the left wrist, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
residuals of bladder carcinoma, currently rated as 10 percent 
disabling.

7.  Entitlement to an increased (compensable) disability 
rating for pleuritis and pneumonia.

8.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

9.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956, and from July 1958 to January 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In an 
August 2004 rating decision, the RO denied increased ratings 
for disabilities of the right knee, left knee, left shoulder, 
and left wrist, and for bladder cancer, pneumonia, hearing 
loss, and hemorrhoids.  In a December 2004 decision review 
officer decision, the RO increased the rating for the left 
wrist disability from 0 percent to 10 percent.  In a May 2005 
rating decision, the RO increased the rating for the right 
knee disability from 10 percent to 100 percent effective from 
November 12, 2004, and 30 percent effective from January 1, 
2006.  The veteran continued his appeals of the ratings for 
the right knee and left wrist disabilities.  The issues on 
appeal include appeal of the 10 percent in effect prior to 
November 3, 1994 and the 30 percent rating in effect from 
January 1, 2006, for the right knee disability; and appeal 
for a rating higher than 10 percent for the left wrist 
disability.

The issues of an increased rating for the more recent period 
for a right knee disability, and for an increased rating for 
pleuritis and pneumonia, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that rating decisions of August 1995 and July 
1999 reflect the addition of the bilateral factor in rating 
the service-connected disabilities of the right and left 
knees.  However the rating decisions of December 2004 and May 
2005 do not expressly show whether the bilateral factor was 
considered.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to November 12, 2004, the veteran's right knee 
disability, status post arthrotomy, was manifested by pain, 
tenderness, and degenerative changes; without laxity, 
instability, limitation of extension, or limitation of 
flexion to less than 130 degrees.

2.  The veteran's left knee disability, status post 
arthrotomy, is currently manifested by degenerative changes, 
occasional giving way, and slight pain; without limitation of 
extension, or limitation of flexion to less than 130 degrees.

3.  The veteran's left shoulder disability, status post 
surgery, is currently manifested by limitation of motion, and 
stiffness and mild pain at the extremes of the ranges of 
motion, without limitation of motion of the arm to the 
shoulder level in any direction.

4.  The veteran's left wrist disability, status post ganglion 
cyst removal, is currently manifested by slight pain and 
limitation of motion, without ankylosis.

5.  The veteran's bladder carcinoma has not recurred.  His 
daytime voiding interval is more than two hours, and his 
nighttime urinary frequency is one to two times per night.  
He does not have urinary obstruction, nor leakage that 
requires wearing absorbent materials.

6.  The veteran's bilateral hearing loss is productive of 
Level I hearing acuity of the right ear and Level I hearing 
acuity of the left ear.

7.  The veteran's hemorrhoids are mild, with no more than 
occasional bleeding, and without inflammation or thromboses.


CONCLUSIONS OF LAW

1.  Prior to November 12, 2004, the veteran's right knee 
disability did not meet the criteria for a disability rating 
in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, and 5261 
(2006).

2.  The veteran's left knee disability does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 5257, 
5259, 5260, and 5261.

3.  The veteran's left shoulder disability does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 5019, 
and 5201 (2006).

4.  The veteran's left wrist disability does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, 4.71a, and 4.118, Diagnostic Codes 5214 
and 7819 (2006).

5.  The veteran's residuals of bladder carcinoma do not meet 
the criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.115a, 4.115b, Diagnostic Code7528 (2006).

6.  The veteran's bilateral hearing loss does not meet the 
criteria for a compensable disability rating.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.85, 
Diagnostic Code 6100 (2006).

7.  The veteran's hemorrhoids do not meet the criteria for a 
compensable disability rating.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code 
7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the issues on appeal are claims for increased 
ratings.  In April 2004, the RO issued the veteran a VCAA 
notice that informed the veteran of the type of information 
and evidence that was needed to substantiate the claims for 
increased ratings.   That notice did not inform the veteran 
of the type of evidence necessary to establish an effective 
date for any rating increases.

As the VCAA notice did not address the element of 
establishing an effective date, the Board must consider 
whether the veteran would be prejudiced by the Board 
proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the appeals for increased 
ratings in the issues that the Board is presently deciding.  
As no rating increases are granted, the RO will not be 
assigning any effective dates for rating increases.  
Therefore, the lack of VCAA notice regarding the assignment 
of effective dates does not prejudice the veteran.

With regard to the issues addressed on the merits in the 
following Board decision, VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence with regard to the claims that 
the Board is deciding.  The record includes VA and private 
medical records, and appropriate VA examinations have been 
conducted.  In an April 2007 Appellant's Brief, the veteran's 
representative has waived preliminary RO review of additional 
evidence received from the veteran.  The veteran has had a 
meaningful opportunity to participate in the processing of 
those claims.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds such error to be harmless error that 
would not reasonably affect the outcome of the veteran's 
claims.

Rating Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Right Knee

In March 2004, the RO received the veteran's claim for an 
increase above the 10 percent rating that was then in effect 
for the right knee disability.  The RO denied a rating 
increase in an August 2004 rating decision, and the veteran 
filed a notice of disagreement with that denial. On November 
12, 2004, the veteran underwent surgical total replacement of 
the right knee.  In May 2005, the RO assigned a 100 percent 
rating from November 12, 2004, and a 30 percent rating from 
January 1, 2006.  The appeal of the 10 percent rating prior 
to the replacement surgery remains pending.  The ongoing 
appeal also includes an appeal of the current 30 percent 
rating.  Additional development is needed with respect to the 
appeal of the current rating, and that issue is addressed in 
the remand portion of this decision.

The veteran underwent surgery on the right knee in service in 
1963.  The surgery involved removal of the right medial 
meniscus.  When the RO established service connection for the 
veteran's right knee disability in 1976, the RO described the 
disability as post-traumatic, post-operative sequelae of 
arthrotomy of the right knee for excision of a torn medial 
meniscus.  The RO evaluated the disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In an August 1995 rating 
decision, the RO changed the diagnostic code used to 
evaluation the right knee disability to 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee is rated as 30 percent disabling if 
severe, 20 percent if moderate, and 10 percent if slight.  
Under Diagnostic Code 5259, removal of the semilunar 
cartilage, if symptomatic, is rated at 10 percent.  

Recent medical evidence indicates that there is degenerative 
joint disease in the veteran's right knee.  Under the rating 
schedule, degenerative arthritis is evaluated according to 
the limitation of motion in the affected joints.  If the 
limitation of motion is not compensable under the appropriate 
diagnostic code, a 10 percent rating is assigned for each 
major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of flexion of the knee is rated at 30 percent if 
limited to 15 degrees, 20 percent if limited to 30 degrees, 
10 percent if limited to 45 degrees, and 0 percent if limited 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the knee is rated at 50 percent if 
limited to 45 degrees, 40 percent if limited to 30 degrees, 
30 percent if limited to 20 degrees, 20 percent if limited to 
15 degrees, 10 percent if limited to 10 degrees, and 0 
percent if limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The reports of VA medical examinations provide information 
about the condition of the veteran's right knee prior to the 
replacement surgery.  On VA examination in March 1995, the 
veteran reported that his knees ached about half of the time.  
On examination, the right knee was stable, and had no 
limitation of motion.  On VA examination in May 2004, the 
veteran reported ongoing moderate right knee pain.  He 
indicated that the right knee pain had been treated for many 
years with cortisone shots, and more recently with Synvisc 
shots.  On examination, the range of motion of the right knee 
was 0 to 130 degrees.  There was some lateral tenderness.  
There was no fluid and no laxity.  The examiner's impression 
was degenerative joint disease of the right knee, status post 
meniscal repair, with moderate pain and moderate disability.

Prior to the right knee replacement surgery, the evidence 
regarding the right knee did not show subluxation or 
instability of that knee that would warrant a rating in 
excess of 10 percent under Diagnostic Code 5257.  Diagnostic 
Code 5259 does not provide for a rating higher than 10 
percent.  The knee did not have limitation of motion that 
would warrant more than a 10 percent rating.  The knee did 
not have additional functional loss due to pain, weakness, 
weakened movement, excess fatigability and incoordination 
that caused additional disability beyond that reflected on 
range of motion measurements.  The preponderance of the 
evidence is against a rating in excess of 10 percent for the 
period prior to the November 12, 2004, knee replacement 
surgery.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record for the period prior to the knee replacement 
surgery did not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that, during that 
period, the service connected right knee disability resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Knee

The veteran underwent surgery, with meniscectomy, on the left 
knee in service in 1970.  In 1976, the RO established service 
connection for the left knee disability, described it as 
post-traumatic, post-operative sequelae of arthrotomy of the 
left knee for excision of a torn medial meniscus, and 
evaluated the disability under Diagnostic Code 5257.  Later, 
in an August 1995 rating decision, the RO changed the 
diagnostic code used to evaluate the left knee disability to 
Diagnostic Code 5259.  VA physicians who have examined the 
veteran's left knee have also found degenerative joint 
disease.

On VA examination in May 2004, the veteran reported that his 
left knee had swelling and occasional giving way.  He 
indicated that he had been wearing a brace on his left knee 
for four years.  The range of motion of the left knee was 
from 0 to 130 degrees.  The examiner noted some lateral 
tenderness of the knee, but no fluid and no laxity.  There 
was minimal pain on flexion of the left knee.

On VA examination in June 2005, the veteran indicated that he 
used a soft brace with metal hinges on his left knee.  The 
examiner noted that x-rays taken at VA facilities in 2003 and 
2004 had shown degenerative joint disease in the left knee.  
The range of motion of the left knee was from 0 to 150 
degrees, with slight pain at the very end of the range of 
motion.  There was no evidence of tenderness, crepitus, 
laxity, or instability in the left knee.

The examinations indicate that any subluxation or instability 
of the veteran's left knee is no more than slight.  No more 
than a 10 percent rating is warranted under Diagnostic Code 
5257.  The veteran's left knee is no more than slightly 
symptomatic, and is therefore well within the 10 percent 
rating that may be assigned under Diagnostic Code 5259.  The 
arthritis in the left knee does not produce limitation of 
motion that would warrant more than the basic 10 percent 
rating.  The impairment associated with the occasional giving 
way and slight pain in the left knee are appropriately 
compensated by the existing 10 percent rating, and the 
preponderance of the evidence is against a higher rating.  
The left knee disability has not been shown to markedly 
interfere with employment, nor to necessitate frequent 
hospitalization.  The regular rating criteria therefore 
adequately address the disability, and there is no basis to 
refer the disability for an extraschedular rating.

Left Shoulder

The veteran is left handed.  During service, he received 
treatment in the early 1970s for recurrent pain in his left 
shoulder.  X-rays showed calcifications and calcium deposits 
in the bursa and rotator cuff, and physicians treated the 
shoulder disorder with injections.  In September 1974, he 
underwent surgery, described as partial acromionectomy, on 
the left shoulder.  In 1976, the RO granted service 
connection for a left shoulder disability, described as post 
operative sequelae of the excision of calcific bursitis from 
the left shoulder.  The RO evaluates that disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5019.  Under that code, 
bursitis is to be evaluated as degenerative arthritis, based 
on limitation of motion of the affected part.  Limitation of 
motion of the dominant arm at the shoulder is rated at 
40 percent if limited to 25 degrees from the side, 30 percent 
if limited to midway between the side and shoulder level, and 
20 percent if limited to shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

On VA examination in March 1995, the veteran reported pain 
with certain motions of his left shoulder, including forward 
flexion, abduction, and external rotation.  On VA examination 
in May 2004, the veteran reported ongoing pain in his left 
shoulder.  The ranges of motion of the shoulder were to 180 
degrees of forward flexion, 70 degrees of extension, 135 
degrees of abduction, 90 degrees of external rotation, and 90 
degrees on internal rotation.  All of those motions produced 
mild discomfort.  The examiner characterized the left 
shoulder disability as minimal, and found no progression of 
the disability.

On VA examination in June 2005, forward flexion of the left 
shoulder was limited to 100 degrees, with stiffness and very 
mild pain at the extreme.  Abduction was limited to 140 
degrees, with minimal pain at the extreme.  The left shoulder 
reached 50 degrees of external rotation, with mild stiffness, 
and 80 degrees of posterior flexion, with mild pain at the 
extreme.  The examiner noted that the left shoulder 
disability was manifested by stiffness and very little pain.  
The examiner characterized the left shoulder impairment as 
minimal.

Movement of the veteran's left arm is not limited in any 
direction to shoulder level, even with stiffness and pain 
taken into consideration.  The preponderance of the evidence 
is against a rating in excess of 10 percent for the left 
shoulder disability.  The left shoulder disability has not 
been shown to markedly interfere with employment, nor to 
necessitate frequent hospitalization.  The regular rating 
criteria therefore adequately address the disability, and 
there is no basis to refer the disability for an 
extraschedular rating.

Left Wrist

The veteran received treatment in service in 1971 for a 
ganglion cyst on the left wrist.  The RO granted service 
connection in 1976 for the post operative status of a 
ganglion of the left wrist, and assigned a 0 percent rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7819.  The RO 
received the veteran's claim for an increased rating on March 
5, 2004.  In December 2004, a decision review officer at the 
RO changed the diagnostic code used to evaluate the disorder 
to 38 C.F.R. § 4.71a, Diagnostic Code 5215, and increased the 
rating to 10 percent, effective from March 5, 2004.

Under Diagnostic Code 7819, benign skin neoplasms are to be 
rated based on impairment of function.  Under Diagnostic Code 
5215, limitation of motion of the dominant wrist is rated at 
10 percent if dorsiflexion is limited to less than 
15 degrees, or palmar flexion is limited in line with the 
forearm.  Ratings higher than 10 percent may be assigned for 
limitation of motion of the wrist only if the wrist is 
ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

On VA examination in May 2004, the examiner noted that x-rays 
revealed early degenerative changes of the left wrist.  The 
veteran reported slight pain in that wrist.  On examination, 
there was some tenderness to palpation of the left wrist.  
The range of motion of the left wrist was to 45 degrees of 
dorsiflexion, 45 degrees of palmar flexion, 30 degrees of 
eversion, and 20 degrees of inversion.

On VA examination in June 2005, the veteran reported 
occasional discomfort in the left wrist.  The examiner found 
that the left and right wrists had identical ranges of 
motion.  The left had 80 degrees of dorsiflexion, with very 
slight discomfort at the extreme, 80 degrees of palmar 
flexion, 12 degrees of radial deviation, and 16 degrees of 
ulnar deviation.

There is no evidence of ankylosis of the left wrist.  
Therefore, a rating in excess of 10 percent is not warranted 
for the disability in that wrist.  The left wrist disability 
has not been shown to markedly interfere with employment, nor 
to necessitate frequent hospitalization.  The regular rating 
criteria therefore adequately address the disability, and 
there is no basis to refer the disability for an 
extraschedular rating.

Bladder Cancer

During service, in 1971, the veteran underwent surgical 
removal of a tumor on his bladder.  The tumor was found to be 
a papillary transitional cell carcinoma.  Follow-up screening 
was planned.

In 1976, the RO granted service connection for postoperative 
treatment of carcinoma of the bladder.  Under Diagnostic Code 
7528, the residuals , are to be rated as 100 percent 
disabling and following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
condition shall be rated based on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
The rating schedule evaluates genitourinary system 
dysfunction, including renal dysfunction, and voiding 
dysfunction, under 38 C.F.R. § 4.115a.  Types of voiding 
dysfunction include urine leakage, urinary frequency, and 
obstructed voiding.

During service, the veteran had minimal dysuria when he was 
discharged from the hospital four days after the tumor 
removal surgery.  The treating physician indicated that the 
veteran should be checked by cystoscopy every three months 
for two years, and every six months thereafter.  Records of 
cystoscopy checkups during the remaining years of the 
veteran's service did not reveal any new lesions.

The claims file contains records of post-service follow up 
cystoscopy in 1978, 1980, 1982, 1984, and 1985.  On those 
examinations, no recurrence of bladder cancer was found.  On 
VA examination in May 2004, the veteran reported no urinary 
problems or symptoms.  On VA examination in June 2005, the 
veteran reported nocturia usually once a night, occasionally 
twice.  He indicated that he urinated four to six times per 
day.  He stated that he did not have urinary urgency, 
obstruction, or hesitancy.  He reported no incontinence, and 
very minimal leakage, requiring no pads.  The examiner 
concluded that the veteran had no symptoms that suggested 
recurrence of bladder cancer, and no abnormal findings.

Under 38 C.F.R. § 4.115a, urinary frequency does not warrant 
a rating in excess of 10 percent unless there is a daytime 
voiding interval of between one and two hours, or awakening 
to void three to four times per night.  Urine leakage may be 
rated at 20 percent or higher if it requires the wearing of 
absorbent materials.  The veteran has not had a recurrence of 
bladder cancer, and he does not have urinary frequency or 
urine leakage that meets the criteria for a rating in excess 
of 10 percent.  His history of bladder cancer does not 
require frequent hospitalization and does not markedly 
interfere with employment so as to warrant an extraschedular 
rating.

Hearing Loss

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

On the authorized audiological evaluation in May 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
40
LEFT
10
20
30
60
75

The puretone threshold average was 30 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  The hearing 
impairment levels were I in the right ear and I in the left 
ear.  The test results were consistent with a 0 percent 
rating.

On the authorized audiological evaluation in June 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
40
LEFT
10
20
30
60
80

The puretone threshold average was 30 decibels in the right 
ear and 48 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  The hearing 
impairment levels were I in the right ear and I in the left 
ear.  The test results were consistent with a 0 percent 
rating.

Hearing testing has not shown hearing impairment that 
warrants a compensable rating.  Therefore, the Board denies 
the claim for an increased rating.  There is no evidence that 
the veteran's hearing impairment has required frequent 
hospitalization or has markedly interfered with employment, 
so consideration of an extraschedular rating is not 
warranted.

Hemorrhoids

The VA rating schedule evaluates external or internal 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under that code, a 20 percent rating is assigned if there is 
persistent bleeding and secondary anemia, or if there are 
fissures.  A 10 percent rating is assigned if the hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 0 
percent rating is assigned if the hemorrhoids are mild or 
moderate.

On VA examination in May 2004, the examiner found internal 
and external hemorrhoids that were not inflamed and not 
thrombosed.  The examination did not reveal any bleeding.  On 
VA examination in June 2005, the examiner found a rosette of 
soft external hemorrhoid tags, none of which were inflamed.  
The veteran reported occasional passing of a small amount of 
fresh blood, and no passing of dark blood.

The VA examinations do not show hemorrhoid manifestations of 
the type described in the criteria for compensable ratings.  
The preponderance of the evidence is against an increased 
rating.  The veteran's hemorrhoids do not require frequent 
hospitalization, and do not markedly interfere with 
employment, so consideration of an extraschedular rating is 
not warranted.


ORDER

For the period prior to November 12, 2004, entitlement to a 
disability rating in excess of 10 percent for a right knee 
disability is not warranted.  Entitlement to a disability 
rating in excess of 10 percent for a left knee disability is 
not warranted.  Entitlement to a disability rating in excess 
of 10 percent for a left shoulder disability is not 
warranted.  Entitlement to a disability rating in excess of 
10 percent for a left wrist disability is not warranted.  
Entitlement to a disability rating in excess of 10 percent 
for residuals of bladder carcinoma is not warranted.  
Entitlement to a compensable disability rating for bilateral 
hearing loss is not warranted.  Entitlement to a compensable 
disability rating for hemorrhoids is not warranted.  To this 
extent, the appeal is denied. 


REMAND

Right Knee

The veteran underwent right knee replacement surgery on 
November 12, 2004.  Effective from the date of the surgery, 
the RO has evaluated the right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that code, 
after prosthetic replacement of a knee joint, a 100 percent 
rating is assigned for one year following implantation of the 
prosthesis.  Thereafter, a 60 percent rating is assigned if 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the knee is rated by analogy to Diagnostic Codes 
5256, 5261, or 5262, with a minimum rating of 30 percent.

The veteran had a VA examination that included examination of 
his right knee in June 2005, less than a year after the 
surgery.  At that time, the veteran reported he had constant 
pain in the right knee, and that he was virtually inactive 
because walking was extremely difficult.  The claims file 
does not contain any medical evidence regarding the residual 
disability at least a year after the surgery.  The Board will 
remand the issue for a VA examination to determine the 
current manifestations of the right knee disability.

Pleuritis and Pneumonia

In 1956, after the veteran's earlier period of service, the 
RO granted the veteran service connection for pleuritis and 
pneumonia.  The veteran has had recurrent pneumonia on 
numerous occasions during and after his later period of 
service.  In 1976, the RO denied service connection for 
bronchitis.  A VA examination in May 2004 included pulmonary 
function tests (PFTs).  The examiner found chronic bronchitis 
and chronic obstructive pulmonary disease (COPD).  In the 
August 2004 rating decision, the RO denied an increased 
rating for pleuritis and pneumonia, indicating that the only 
current findings are mild bronchitis, for which the veteran 
was not service connected.

The veteran had PFTs in May 2004 and again in June 2005.  It 
is not clear from the examination reports, however, whether 
the COPD found in those tests is a manifestation of the 
service-connected pleuritis and pneumonia.  The Board will 
remand the issue for a VA examination for clarification.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the current manifestations of his right 
knee disability, status post total knee 
replacement surgery.  The examiner must be 
provided with the veteran's claims file 
for review.  The examiner should report 
detailed findings, including range of 
motion, to allow for application of 
pertinent rating criteria.  The examiner 
should also indicate whether there is 
severe painful motion or weakness.

2.  The RO should schedule the veteran for 
a VA respiratory examination to ascertain 
the current level of disability 
attributable to the service-connected 
pleuritis and pneumonia.  The examiner 
must be provided with the veteran's claims 
file for review.  The examiner should 
clearly report all respiratory symptoms 
and offer an opinion as to what symptoms 
are attributable to the service-connected 
pleuritis and pneumonia. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the remanded claims 
can be granted.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


